Case 20-70487-grs                   Doc 7         Filed 10/26/20 Entered 10/26/20 12:54:55                                 Desc Main
                                                   Document Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF KENTUCKY
                                         PIKEVILLE DIVISION

                                                                    )
     In re                                                          )     Chapter 7
     AMANDA L GOMMELS and                                           )
     DALE E GOMMELS,                                                )      Case No. 20-70487-grs
      Debtor(s)                                                     )
                                                                    )      BANKRUPTCY JUDGE
                                                                    )     GREGORY R SCHAAF




                            REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
                       FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)
  PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony
Bank (Lowes® ConsumerCreditCard - Last four digits of account: 0934 ), a creditor in the above-captioned chapter 7 case,

requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (the Bankruptcy Rules)

and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended,

the Bankruptcy Code), that all notices given or required to be given and all papers served or required to be served

in this case be also given to and served, whether electronically or otherwise, on:


                 Synchrony Bank
                 c/o PRA Receivables Management, LLC
                 PO Box 41021
                 Norfolk, VA 23541
                 Telephone: (877)885-5919
                 Facsimile: (757) 351-3257
                 E-mail: Claims_RMSC@PRAGroup.com


     Dated: Norfolk, Virginia
     October 26, 2020
                                                                        By:/s/ Valerie Smith
                                                                        Valerie Smith
                                                                        c/o PRA Receivables Management, LLC
                                                                        Senior Manager
                                                                        PO Box 41021
                                                                        Norfolk, VA 23541
                                                                        (877)885-5919




     Assignee Creditor: Lowes® ConsumerCreditCard - Last four digits of account: 0934
